Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 14, 15, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hansen (US Patent Application Publication). Regarding claims 1,  21 and 22, Hansen teaches an automated unloading machine which is structurally similar to the Applicant’s unloading machine.  More specifically, the device includes an exit conveyor 52, an electronic controller 36 configured to receive and process position and orientation data of meat pieces located on a feed conveyor 34, and a robotic picking device 38 operatively associated with the electronic controller 36 configured to pick meat pieces from the feed conveyor 34 and to place the meat pieces onto one of the exit conveyors 34.  As for claim 2, the electronic controller receives and processes the spatial location of the meat pieces located on the feed conveyor 34.
In regards to claim 3, conveyor 49 acts as a removing device to remove loose trim from at least one of the feeding conveyors 34.		
As for claim 14, as seen in Figure 3, the feed conveyor 34 is moveable in a first direction and the exit conveyor  is moveable in a second direction and the second direction is spaced parallel to the first direction.
Regarding claim 15, conveyor 52 can also be considered an exit conveyor in a direction orthogonal to the first and second directions. 

Allowable Subject Matter
Claims 4-13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T. PRICE JR whose telephone number is (571)272-6892. The examiner can normally be reached Monday-Friday 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD T PRICE JR/Primary Examiner, Art Unit 3643